Citation Nr: 0018206	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

The propriety of the initial disability rating for the 
service-connected residual disability due to a head injury, 
currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the RO.  

The Board notes that in the veteran's April 1997 Notice of 
Disagreement (NOD) he raised additional claims of service 
connection for a right wrist scar and for decreased hearing.  
These additional claims are referred to the RO for 
appropriate action.  



REMAND

In March 1997, service connection for a disability 
characterized as the residuals of a metal fragment impact of 
the left side of the cranium was established, effective on 
July 18, 1996.  The disability was rated under Diagnostic 
Code "8045-9304" and initially assigned a 10 percent rating 
based, apparently, on subjective complaints symptomatic of 
brain trauma, such as headaches, dizziness and insomnia.  
This rating was increased to 30 percent in an April 2000 
rating decision.  

Under Diagnostic Code 8045, the rating schedule permits the 
assignment of a 10 percent rating for service-connected brain 
disease due to trauma where the evidence shows that the 
veteran suffers from purely subjective complaints such as 
headaches, dizziness and insomnia recognized as symptomatic 
of brain trauma.  38 C.F.R. § 4.124a (1999).  That code 
directs that a 10 percent rating based on subjective 
complaints will be assigned under Diagnostic Code 9304 and 
that a rating in excess of 10 percent is not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Id.  Therefore, with a 
diagnosis of multi-infarct dementia, evaluations in excess of 
10 percent are rated under the general rating for mental 
disorders in 38 C.F.R. § 4.130.  Id.  Additionally, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures and facial nerve paralysis which follow trauma to 
the brain will be rated under the diagnostic code 
specifically dealing with such disabilities.  Id.  

In April 1997, the veteran submitted a NOD as to the 
disability rating in the March 1997 rating decision by the 
RO.  The veteran stated that the decision had been based, in 
part, on medical records from his private treating and 
primary care physician through 1989 only.  He stated that he 
had received treatment from this private physician on a 
regular basis and requested that these more recent medical 
records be obtained and reviewed in conjunction with a new VA 
medical examination.  Although medical records from 1986 to 
1989 are associated with the claims folder, the record 
indicates that the more recent private medical evidence has 
not been requested or associated with the claims folder.  

VA regulations require that, for the application of the 
rating schedule, accurate and fully descriptive medical 
examinations are required, with an emphasis upon the 
limitation of activity imposed by the disability.  38 C.F.R. 
§§ 4.1 (1999).  Therefore, it is essential, both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.  Id.  
Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where medical reports do not contain sufficient 
detail, the report must be returned for evaluation purposes.  
38 C.F.R. § 4.2.  

Here, the record indicates that relevant medical records 
regarding treatment since 1989 by the veteran's private 
primary care physician have not been associated with the 
claims folder.  Therefore, the VA examinations did not 
include a review of the veteran's complete record as part of 
the examination process as required by 38 C.F.R. § 4.1.  

Additionally, the Board notes that the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (1999).  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has emphasized that all disabilities, including 
those arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App 259 (1994); 
38 C.F.R. § 4.25(b) (1999).  With respect to the 
antipyramiding provision, the Court stated that the crucial 
element in determining whether a veteran's disabilities may 
be rated separately is whether any of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  Esteban, 6 
Vet. App. at 262.  

The record suggests that various claimed disabilities are 
associated with the service-connected head injury residuals.  
A March 1997 report of VA examination indicated that the 
veteran was somewhat tender over the area of the skull where 
the metal entered the skin.  The report also included an 
impression of post accident reports of regional headaches, 
vision disturbances and memory problems.  

An April 1998 report of a VA medical examination included an 
assessment of episodic diplopia with no sign of extraocular 
movement, cranial nerve palsy or binocular dysfunction.  The 
report included a plan to monitor symptoms for change and 
report them to his primary care physician.  The report also 
noted a question of atypical ocular migraine and seizure 
disorder.  

An April 1999 report of VA x-ray studies of the veteran's 
skull noted a 2.7 mm x 1.3 mm metallic density foreign body 
over the right frontal bone laterally, without associated 
bony abnormality, assumed to be located within the scalp.  

In a September 1999 RO hearing, the veteran testified that, 
in addition to his psychological disorders, he experienced 
split vision, blurred vision, severe headaches, vertigo and 
nausea.  He also stated that the area around the retained 
metal had become swollen and itched and that he had scratched 
it until it bled.  

The veteran has indicated that the various disabilities 
related to his service-connected residuals of a head injury 
have not been adequately considered.  Therefore, the RO 
should address the veteran's entitlement to separate 
evaluations for all disabilities found to be associated with 
this service-connected residuals of a head injury, in light 
of the Court's decision in Esteban, 6 Vet. App. 259.  

Additionally, the Board notes that the regulations pertaining 
to mental disorders were revised during the pendency of the 
veteran's claim.  Effective on November 7, 1996, the rating 
schedule for mental disorders was amended and redesignated as 
38 C.F.R. 4.130.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Where, as here, the relevant regulatory criteria for service 
connection change during the course of an appeal, the RO must 
provide the veteran with both the new and old regulatory 
criteria.  See 38 C.F.R. § 19.29(b) (1999).  The record does 
not clearly indicate that the veteran has been provided the 
old regulatory rating criteria.  Also, the record does not 
clearly indicate that the RO has considered the veteran's 
claim for increase under both the new and old regulatory 
rating criteria.  

Thus, in order to prevent any prejudice to the veteran, this 
claim must be clearly considered by the RO under both the old 
and new rating criteria prior to appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the Board observes that knowledge of all aspects 
associated with the disability, based on a review of the 
complete record, is important because several diagnostic 
codes are available for rating the various claimed residual 
disabilities, including Diagnostic Code 7804 (scars), 
Diagnostic Code 8045 (brain disease due to trauma), 
Diagnostic Code 8100 (migraines), Diagnostic Code 9304 
(dementia due to head trauma) and the diagnostic codes under 
38 C.F.R. § 4.84a (eye ratings).  Further, this claim may 
involve disabilities not specifically listed in the rating 
schedule and might require a rating under a listed condition 
for which symptomatology is closely analogous.  38 C.F.R. 
§ 4.20.  

Therefore, the veteran's claim must be remanded for further 
development of the record.  The RO should obtain another 
medical examination which specifically includes a review of 
the veteran's complete record, as required by 38 C.F.R. 
§ 4.1, and which clearly addresses all rating criteria 
necessary for complete evaluation of the veteran's claim, 
including the current version of 38 C.F.R. § 4.130 
(Diagnostic Code 9304) and the version in effect prior to 
November 7, 1996, all as provided by the RO.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The evidence must clearly 
correlate to the appropriate schedular criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the residuals of his head injury since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This must specifically include medical 
records from the veteran's private 
primary care physician since 1989.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA medical 
examination to determine the full nature 
and extent of disability associated with 
the service-connected head injury 
residuals.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study, 
and the examiner should report whether 
the claims folder was indeed available 
and reviewed.  The examiner should elicit 
from the veteran and the record a full 
medical history referable to any 
associated manifestations.  The examiner 
should provide detailed clinical findings 
and identify all of the disabling 
manifestations attributable to the in-
service head injury.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence and considering 
the applicability of all relevant 
diagnostic codes, as explained in this 
document.  If the issue remains denied, 
the veteran should be furnished with an 
appropriate Supplemental Statement of the 
Case, which includes all relevant laws 
and regulations, and be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


